                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


UNITED STATES OF AMERICA                           DOCKET NO. 3:20-mj-0119-DSC

              v.                                   ORDER DISMISSING COMPLAINT
                                                   WITHOUT PREJUDICE
MANUEL OPPENHEIMER,
Defendant.

       THIS MATTER is before the Court on Motion of the United States of America, by and

through WILLIAM T. STETZER, Acting United States Attorney for the Western District of

North Carolina, for an order to dismiss without prejudice the Criminal Complaint against

Defendant Manuel Oppenheimer in the interests of justice.

       For the reasons set forth in the Motion, the Court GRANTS the dismissal of the Criminal

Complaint in the above-captioned case without prejudice.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

Marshals Service, defense counsel and the United States Attorney's Office.

       SO ORDERED.



                                     Signed: April 16, 2021




         Case 3:20-mj-00119-DSC Document 26 Filed 04/16/21 Page 1 of 1
